DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/9/2021 has been entered. Claims 1-20 are pending in the Application. Claims 10-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020. Applicant’s amendment to claim 8 has overcome the 112(b) rejection previously presented in the Non-Final Office Action mailed 12/22/2020.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay, US 9297523 B2 in view of Stone, US 2012/0092844 A1.

Regarding Claim 1, MacKay discloses “a film (615, Fig. 6; labeled in similar embodiment of Fig. 5); a power source (battery 614, Fig. 6) including a positive contact and a negative contact (col. 4, ln. 39-41); a light (100, Fig. 6) having a positive terminal and a negative terminal (positive terminal 102, negative terminal 103, Fig. 2); and a layer of electrically 
However, MacKay does not disclose “ and at least one additional layer of ink, the at least one additional layer of ink including one or more cut-out connection points; wherein the positive contact of the power source and the negative contact of the power source are aligned with the one or more cut-out connection points.
Stone discloses a sheet substrate (9, Fig. 3) that can be a plastic sheet (¶ [0045]), with a layer of conductive ink (14, Fig. 4; ¶ [0043]) for connecting a device such as a light emitting diode or a battery (11, Fig. 3 and 4; ¶ [0041]), and additional layers of ink (15-18, Fig. 4; ¶ [0042] used for text and images) on top of the substrate (seen in Fig. 4), the ink layers containing cut-out connection points (windows 22-1, 22-2; Fig. 8a-d and Fig. 4 and 8; ¶ [0047]) that are aligned with the contacts of the electronic device, such as a battery (seen in Fig. 4; ¶ [0047]; ¶ [0041] indicates element 11 can be a battery).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional layers of ink with cut-outs, such as taught by Stone, to the film as taught by MacKay. One of ordinary skill in the art would have been motivated to include additional layers of ink for adding different colors and text and graphic layers to the film (Stone, ¶ [0008, 0043, 0046, 0060], adding more visual appeal to the film and conveying information.


Claim 2, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Stone and further in view of Waters, US 2014/0268684 A1.
Regarding Claim 2, MacKay discloses the invention of claim 1, as cited above, and further discloses the power source further includes a battery (614, Fig. 6). However, MacKay 
Waters discloses a light device, connected to a power source (1712, Fig. 86 and 88), comprising a base portion having a recess (1718, Fig. 88), the base portion attached to the apparatus holding the light source (seen in Fig. 86), a battery (1720, Fig. 88) configured to be inserted into the recess of the base portion (seen in Fig. 88), and configured to contact the positive contact and the negative contact when inserted (seen in Fig. 88), and a cap (1722, Fig. 88) configured to be inserted into the recess of the base portion to secure the battery within the base portion (seen in Fig. 88). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a battery housing, such as taught by Waters, for the battery, as taught by MacKay. One of ordinary skill in the art would have been motivated to include a battery housing, for holding the battery to the device, and providing a switch to turn on and off the light (Waters, ¶ [0287]).
Regarding claim 3, MacKay in view of Stone and Waters discloses the invention of claim 2, as cited above, and further discloses “the light is a light-emitting diode (MacKay, col. 1, ln. 9; col.2 ln. 8).”  
Regarding claim 5, MacKay in view of Stone and Waters discloses the invention of claim 3, as cited above, and further discloses “the positive contact, the negative contact, the positive terminal, and the negative terminal are formed of copper (MacKay, col. 2, ln. 26-28).”  
Regarding claim 6, MacKay in view of Stone and Waters discloses the invention of claim 3, as cited above, and further discloses “the power source further includes an on-off switch configured to switch a state of the power source between an on state, in which power is 
Regarding claim 7, MacKay in view of Stone and Waters discloses the invention of claim 3, as cited above, and further discloses “the power source further includes a timer configured to switch a state of the power source between an on state, in which power is supplied to the light, and an off state, in which power is not supplied to the light (MacKay, col. 4, ln. 60-65, “timing circuitry which causes the light emitting device to blink”).”  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Stone and Waters, and further in view of Stansbury, US 4442478.
Regarding claim 4, MacKay in view of Stone and Waters discloses the invention of claim 3, as cited above, except “the positive contact, the negative contact, the positive terminal, and the negative terminal are springs.”
Stansbury discloses a light device with batteries, and contacts that are springs (col. 5, ln. 15-17).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the contacts and terminals, as taught by McKay in view of Stone and Waters, be springs, such as taught by Stansbury. One of ordinary skill in the art would have been motivated to have the contacts be springs to ensure good electrical contact (Stansbury, col. 5, ln. 15-17)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Stone, and further in view of Woodruff, US 2006/0090384 A1, and further in view of Eagan, US 10436438 B1.
Regarding claim 8, MacKay in view of Stone discloses the invention of claim 1, as cited above, except “the decal assembly include an ink image, the ink image being an image of a candle, and the light having a three-dimensional shape corresponding to a flame of the candle.”

Woodruff discloses a film display with an LED, and an ink image in the form of a candle, and the flame of the candle is illuminated by the light source (Fig. 5).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the image, as taught by MacKay, be a candle, such as taught by Woodruff. One of ordinary skill in the art would have been motivated to use the image of a candle, for aesthetic purposes and selecting a design that can be used as one of the complex designs.
However, MacKay in view of Stone and Woodruff does not disclose that the light has a three-dimensional shape.
Eagan discloses a display device with LEDs (162, Fig. 2) with a cover (161, Fig. 2 and 4), and the cover has a three-dimensional shape (seen in Fig. 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the cover, as taught by MacKay in view of Stone and Woodruff, be a three-dimensional cover, such as taught by Eagan. One of ordinary skill in the art would have been motivated to make the cover three-dimensional, for creating a different aesthetic image, and for meeting the specific lighting needs of a given application (such as light distribution output).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Stone, and further in view of Woodruff.
Regarding claim 9, MacKay in view of Stone discloses the invention of claim 1, as cited above, except “one side of the film is configured to be applied to a smooth surface, including one of a glass surface, a smoothly painted surface, and a plastic surface, by micro suction.”
MacKay discloses the backing (615) can be different materials (col. 4, ln. 1-4)  

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the backing, as taught by MacKay, be a static cling film, such as taught by Woodruff. One of ordinary skill in the art would have been motivated to use a static cling film, for allowing the device to be mounted to a window, without the use of adhesives (Woodruff, ¶ [0008, 0042]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MacKay in view of Stone, and further in view of Woodruff and Waters.
Regarding claim 20, MacKay discloses “A decal assembly comprising: a film (615, Fig. 5 and 6) having an image printed thereon (seen in Fig. 5 and 6; the “printing” limitation is considered a process limitation and not given patentable weight (see MPEP 2113)), 
A battery (614, Fig. 6), 
a light portion (100, Fig. 6), the light portion including: a cover (col. 5, ln. 16-22) having a recess on a surface (since the cover covers the LED, there is a recess for the LED); and a light-emitting diode (100, Fig. 6) provided in the recess of the cover, and having a positive terminal and a negative terminal (102 and 103, Fig. 1); and a layer of electrically conductive ink (510, Fig. 5 and 6, col. 3, ln. 47-51) applied, the layer of electrically conductive ink forming a line to connect the positive battery contact to the positive terminal of the light-emitting diode, and a line to connect the negative battery contact to the negative terminal of the light-emitting diode (seen in Fig. 6; col. 4, ln. 5-19).”
However, MacKay does not disclose “a film having an application side, for application to a surface, and a non-application side;
	a battery portion including: a base portion having a recess, the base portion being attached to the non- application side of the film; a positive battery contact provided in and 
Stone discloses a sheet substrate (9, Fig. 3) that can be a plastic sheet (¶ [0045]), with a layer of conductive ink (14, Fig. 4; ¶ [0043]) for connecting a device such as a light emitting diode or a battery (11, Fig. 3 and 4; ¶ [0041]), and additional layers of ink (15-18, Fig. 4; ¶ [0042] used for text and images) on top of the substrate (seen in Fig. 4), the ink layers containing cut-out connection points (windows 22-1, 22-2; Fig. 8a-d and Fig. 4 and 8; ¶ [0047]) that are aligned with the contacts of the electronic device, such as a battery (seen in Fig. 4; ¶ [0047]; ¶ [0041] indicates element 11 can be a battery).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional layers of ink with cut-outs, such as taught by Stone, to the film as taught by MacKay. One of ordinary skill in the art would have been motivated to include additional layers of ink for adding different colors and text and graphic layers to the film (Stone, ¶ [0008, 0043, 0046, 0060], adding more visual appeal to the film and conveying information.

MacKay discloses the backing (615) can be different materials (col. 4, ln. 1-4)  
Woodruff discloses a film with an LED and an application side and a non-application side configured to cling to a smooth surface such as a window with static cling (¶ [0014]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the backing, as taught by MacKay, be a static cling film, such as taught by Woodruff. One of ordinary skill in the art would have been motivated to use a static cling film, for 
Waters discloses a light device, connected to a power source (1712, Fig. 86 and 88), comprising a base portion having a recess (1718, Fig. 88), the base portion attached to the apparatus holding the light source (seen in Fig. 86), a battery (1720, Fig. 88) configured to be inserted into the recess of the base portion (seen in Fig. 88), and configured to contact the positive contact and the negative contact when inserted (seen in Fig. 88), and a cap (1722, Fig. 88) configured to be inserted into the recess of the base portion to secure the battery within the base portion (seen in Fig. 88). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a battery housing, such as taught by Waters, for the battery, as taught by MacKay. One of ordinary skill in the art would have been motivated to include a battery housing, for holding the battery to the device, and providing a switch to turn on and off the light (Waters, ¶ [0287]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation regarding the additional layer of ink is addressed by new prior art reference Stone.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875